Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 05-1262

                               OUMAR TOURE,

                                Petitioner,

                                      v.

              ALBERTO R. GONZALES, Attorney General,

                                Respondent.


                ON PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS



                                   Before

                         Selya, Circuit Judge,
                    Stahl, Senior Circuit Judge,
                      and Lipez, Circuit Judge.



     H. Raymond Fasano and Madeo & Fasano on brief for petitioner.
     Carl H. McIntyre, Jr., Senior Litigation Counsel, Jeffrey J.
Bernstein, Senior Litigation Counsel, and Peter D. Keisler,
Assistant Attorney General, on brief for respondent.



                              March 17, 2006
     STAHL, Senior Circuit Judge.           Oumar Toure is a native and

citizen of Mauritania. He entered the United States from Canada in

May 2002 and in November of that year filed an application for

asylum, withholding of removal, and relief under the Convention

Against Torture. In January 2003 the government instituted removal

proceedings against Toure on a charge of being present in this

country without having been properly admitted.                The Immigration

Judge (IJ) who heard Toure's case found that he had not proven

eligibility for any relief and ordered him removed to Mauritania.

The Board of Immigration Appeals (BIA) affirmed the IJ's order in

a written opinion, and Toure brought a timely petition for review

by this court.       After a careful review of the record, we affirm.

                                       I.

     We relate Toure's account of the events culminating in his

arrival   in   the    United    States.1    As   a   child,   Toure   lived   in

Mauritania with his parents, who owned two farms.                 Toure is a

member of the minority Soninke ethnic group and describes his group

as "black Africans."           In 1989, when he was ten years old, the

family, along with thousands of other ethnic minority Mauritanians,

fell victim to forced emigration at the hands of the ruling Beydane

ethnic group.    Armed members of the government militia, who were

Beydane, came to Toure's family's land and threatened them with



     1
      With one main exception, discussed below, the IJ found Toure
to be a credible witness.

                                      -2-
violence if they did not leave.    The Beydane told the family that

"all blacks had to get out" and forced them onto a boat, which took

them across the river into Senegal.

     After spending six years at a refugee camp in Senegal, Toure's

family returned to Mauritania in 1995 along with thousands of other

repatriating refugees and reclaimed the family farms.        In the

summer of 1996, the Beydane returned to the family's land.     This

time, the Beydane told the family to leave because they could not

produce adequate proof of ownership.    However, the family remained

on their farm for the next two years; the militia returned several

times but never became violent. In 1998, Toure's family once again

emigrated to Senegal, eventually moving in with a friend in the

city of Dakar.   Toure and his family were not subjected to threats

or harm in Senegal but did have difficulty finding work there.

Toure testified that he would have stayed in Senegal had he been

able to earn better wages.

     Toure and his family had been in Dakar for three years when

the son of the person with whom they were staying returned home

from Canada, where he had been attending school. The son suggested

that Toure leave Senegal and lent him documents to use to travel to

Canada.   Arrangements were then made to smuggle Toure over the

U.S.–Canadian border in a boat, and he arrived in the United States

near Buffalo, New York, in May 2002.      He applied for asylum in

November of the same year, claiming that he had been subjected to


                                  -3-
race-based persecution in Mauritania and that he feared future

persecution should he be forced to return there.

     At his hearing before the IJ, Toure testified that when the

Beydane first came to his family's land in 1989 members of his

family were beaten with the butt of a rifle.          The IJ, noting that

Toure had not made clear whether he himself was beaten or just his

parents, found that Toure had not credibly established that he

himself had been beaten.     She concluded that he had not made the

requisite showing of past persecution based on the events of that

day in 1989.    In addition, Toure had initially testified that his

family was beaten during the second confrontation with the Beydane,

in 1996, but then corrected his testimony to say that they were not

beaten   at   that   time.   The   IJ   accordingly   concluded   that   no

persecution occurred then either.         Finding Toure ineligible for

asylum or other relief, she ordered him removed to Mauritania, his

country of nationality.

     The BIA adopted and affirmed the IJ's decision.         In addition,

the BIA stated that, even if Toure's family did suffer past

persecution at the hands of the Beydane in 1989 when they were

first forced to leave Mauritania, the fact that thousands of

refugees, including Toure's family, returned to Mauritania in the

mid-1990s manifested a change in country conditions sufficient to

rebut any presumption of a well-founded fear of future persecution.

Noting that Toure had not proven persecution upon his family's


                                   -4-
return to Mauritania in 1995, the BIA affirmed the order of

removal.   Toure now petitions for review.

                                    II.

     We uphold the BIA's decisions on asylum claims unless the

evidence   presented   by     the   petitioner    compels      a   reasonable

factfinder to conclude he is entitled to relief.              Nai Qing Xu v.

Gonzales, 424 F.3d 45, 47-48 (1st Cir. 2005).             A petitioner hoping

to be granted asylum, like Toure, bears the burden of proving he

qualifies as a "refugee."      Id. at 48.   A showing of refugee status

can be made either "(1) by demonstrating a well-founded fear of

persecution on account of race, religion, nationality, membership

in a particular social group, or political opinion, or (2) by

proving past persecution on account of one of the aforementioned

grounds,   which   entitles    an   applicant    to   a    presumption   of   a

well-founded fear of persecution."        Diab v. Ashcroft, 397 F.3d 35,

39 (1st Cir. 2005) (citing 8 U.S.C. § 1101(a)(42)(A)).             Even if a

petitioner has proven past persecution, the presumption that he has

a corresponding well-founded fear of future persecution should he

return to his native country can be rebutted by the government.

The government bears the burden of rebutting the presumption by a

preponderance of the evidence.       Manzoor v. U.S. Dep't of Justice,

254 F.3d 342, 347 (1st Cir. 2001).          Evidence of changed country

conditions can suffice to rebut the presumption, as long as the




                                    -5-
evidence negates the petitioner's own particular fear.                        Palma-

Mazariegos v. Gonzales, 428 F.3d 30, 35 (1st Cir. 2005).

     The    IJ    concluded      that   Toure       had   not   demonstrated   past

persecution in Mauritania.            The BIA agreed and added that even if

the treatment suffered by Toure's family in 1989 is considered

persecution, country conditions had changed enough that Toure had

no well-grounded fear of future persecution in Mauritania.                    In his

petition to this court, Toure makes three arguments: (1) that the

IJ had no basis for her determination that Toure's testimony about

the beatings was not credible; (2) that the BIA was wrong to hold

that conditions in Mauritania have changed enough to render Toure's

fear of future persecution there unwarranted; and (3) that the

evidence demonstrates that Toure did, in fact, along with his

family, suffer persecution because of his race at the hands of the

Mauritanian government in 1989.                 We find that, even assuming the

1989 forced emigration constituted past persecution, the resulting

presumption       that   Toure    has       a    well-founded    fear    of   future

persecution is negated by the events that unfolded in the following

years.     Accordingly, we affirm the BIA's decision.                    (We do not

address the question whether the documented return to Mauritania of

thousands    of    refugees      in   the       mid-1990s,   generally    speaking,

constitutes a change in country conditions sufficient to rebut a

well-founded fear of future race-based persecution stemming from

earlier events.)


                                         -6-
      Determining whether a petitioner has demonstrated persecution

calls for a case-by-case analysis.             Manzoor, 254 F.3d at 346.

Persecution "is not restricted to threats to life or freedom, [but]

it requires more than mere harassment or annoyance." Id. (internal

quotations and citations omitted).        We assume for present purposes

that Toure and his family were subject to persecution based on race

when the Beydane ousted them from their land and forced them and

other Soninkes to leave the country.2          Subsequent events, however,

must be taken into consideration. In 1995, Toure's family returned

to Mauritania.       They reclaimed their two farms and resided there

peacefully for the next year and a half.         When the Beydane returned

a   second   time,    their   dispute   with    Toure's   family   concerned

documentation of title, not race or ethnicity. Although the second

confrontation might have been racially or ethnically motivated, the

BIA did not find that it was, and the evidence presented by Toure

does not mandate such a finding.        Toure himself testified that the

second dispute was about whether his family could prove ownership

of their land and that the family chose to emigrate to Senegal, in

contrast to the first eviction, when they were forcibly sent abroad

by armed militia.


      2
      The IJ found all of Toure's testimony credible except for his
description of how the Beydane beat members of his family. Toure
challenges this credibility determination, but we find it
immaterial to the outcome of the case. Whether or not any physical
violence occurred on that day in 1989, Toure's family was ousted
from their home and forced to leave the country under threat of
violence.

                                    -7-
     When all the evidence is viewed together, it is apparent that

subsequent events in Mauritania and in the lives of Toure and his

family "negate[d]" the "particular fear" Toure may have had after

the 1989 ouster.   Palma-Mazariegos, 428 F.3d at 35; cf. Carcamo-

Recinos v. Ashcroft, 389 F.3d 253, 258 (1st Cir. 2004) (upholding

IJ's finding that petitioner lacked well-founded fear of future

persecution where petitioner willingly returned to his home country

and remained there "for more than two years after the alleged

persecution peaked"). In short, after a careful examination of the

record, we cannot say that the evidence compels the conclusion that

Toure successfully demonstrated his eligibility for asylum by

showing a well-founded fear of future persecution in Mauritania.

We therefore do not disturb the judgment of the BIA denying Toure

relief.3

                               III.

     For the reasons stated above, we affirm the decision of the

Board of Immigration Appeals and deny Toure's petition for judicial

review.




     3
      If a petitioner has not established eligibility for asylum,
he has also not established eligibility for withholding of removal,
which erects a higher hurdle for a petitioner than does an asylum
claim. See Jin Dong Zeng v. Gonzales, 436 F.3d 26, __ n.3 (1st
Cir. 2006). As to Toure's petition for relief under the Convention
Against Torture, he does not here challenge the IJ's determination
that he was not entitled to such relief.

                               -8-